ACCEPTED
                                               FILED
                              2/25/2015 12:27:51
                                             419,625
                                                  PM
DV                    FOURTEENTH COURTStan
                                         OF APPEALS
                                              Stanart
                                  HOUSTON,
                                        CountyTEXAS
                                                Clerk
                               3/2/2015Harris
                                        12:41:51
                                              County
                                                  PM
                                CHRISTOPHER PRINE
                                              CLERK
                  PROBATE COURT 1
     419625


                     FILED IN
              14th COURT OF APPEALS
                  HOUSTON, TEXAS
              3/2/2015 12:41:51 PM
              CHRISTOPHER A. PRINE
                       Clerk